In an action to recover damages for wrongful death and loss of services, defendant third-party plaintiff Brooklyn Union Gas Company appeals from a-judgment of the Supreme Court, Kings County, entered March 10, 1975, upon a jury verdict, which (1) is in favor of plaintiff and against it in the main action and (2) is against it and in favor of the third-party defendant in the third-party action. Judgment affirmed, with one bill of costs to plaintiff-respondent only. In our view there was sufficient evidence in the record to support findings that (1) the decedent’s death was caused by methane from a seepage of natural gas which was under.the exclusive control of the Brooklyn Union Gas Company and (2) such gas company was negligent in failing to exercise due care and diligence in order to keep its gas under control and to prevent it from escaping into areas in which it could cause injury. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.